9/12/2019 ECF Western District of Wisconsin

U.S. District Court

RULE_32.1

Western District of Wisconsin (Madison)
CRIMINAL DOCKET FOR CASE #: 3:19-mj-00094-slc-1

Case title: United States of America v. Zwiefelhofer, Alex

 

Assigned to: Magistrate Judge Stephen L.
Crocker

Defendant (1)
Alex Jared Zwiefelhofer represented by

Pending Counts

 

None

Highest Offense Level (Opening)

None

Terminated Counts

None

Highest Offense Level (Terminated)

None

Complaints

None

Plaintiff

United States of America represented by

 

https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?8543 16443852185-L_1_0-1

Date Filed: 09/05/2019

 

Peter Rowe Moyers

Federal Defender Services of Wisconsin,
Inc,

22 East Mifflin Street, Suite 1000
Madison, WI 53703

608-260-9900 x1102

Fax: 608-260-9901

Email: peter_moyers@fd.org
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Public Defender or
Community Defender Appointment

Disposition

Disposition

Disposition

 

David John Reinhard
U.S. Attorney's Office
222 W. Washington Ave.

1/2
9/12/2019

ECF Western District of Wisconsin

Suite 700

Madison, WI 53703

608-264-5 158x498

Fax: 608-264-5054

Email: david.reinhard@usdoj.gov
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Government

 

Date Filed

Docket Text

 

09/05/2019

—

Rule 32.1 Documents from the Middle District of Florida (Case Number: 19-mj-1098-npm)
(Attachments:
# 1 Criminal Complaint) (jls) (Entered: 09/05/2019)

 

09/05/2019

Arraignment/Initial Appearance set as to defendant Alex Jared Zwiefelhofer. Initial
Appearance - Rule 5/32.1 set for 9/6/2019 at 09:30 AM (cak) (Entered: 09/05/2019)

 

 

09/06/2019

ho

Minute Entry for proceedings held before Magistrate Judge Stephen L. Crocker: Initial
Appearance on Rule 5 Arrest as to Alex Jared Zwiefelhofer held on 9/6/2019. Telephone
Status Conference set as a placeholder for 9/12/2019 at 9:00 AM. Counsel for government
responsible for setting up the conference call to chambers. [:07] (Court Reporter FTR.)
(kwf) (Entered: 09/06/2019)

 

09/12/2019

 

 

 

** TEXT ONLY ORDER **

At a September 12, 2019 telephonic status conference, the government reported that the
grand jury in the Middle District of Florida has returned an indictment against the defendant
that tracks the charges in that district's criminal complaint. In light of this, defendant, by
counsel, confirmed that he is not seeking further proceedings in this court but is prepared to
return to Florida in custody to answer to the charges. Upon defendant's submission of his
signed waiver form, the court will enter its order committing defendant to the Middle
District of Florida. The parties had no other matters to bring to the court's attention. Signed
by Magistrate Judge Stephen L. Crocker on 9/12/2019. (Gls) (Entered: 09/12/2019)

 

 

 

a PACER Service Center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

!
4
| Transaction Receipt — |
| _ 09/12/2019 09:54:50 |
| .
PACER ll wendyrenee:4540909:0 Client Code:
Login:
' 3-10). .
Description: ||Docket Report Search p:lo mj-00094
Criteria: isle
ill |
Billable ql Cost: 0.10
Pages: | .

 

 

 

 

 

 

 

 

 

 

hitps://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl7854316443852185-L_1_0-1 ‘ 2/2
Case: 3:19-mj-00094-slc Document #:2 Filed: 09/06/19 Page 1 of 1

COURTROOM MINUTES
CRIMINAL
DATE: 9/6/2019 Day; _ Friday STARTTIME: 9:39AM ENDTIME: 9:46AM
JUDGE/MAG.: _ >: Crocker CLERK: __ Frederickson REPORTER: FIR
PROBATION OFFICER: INTERPRETER: SWORN: YESONOO
CASE NUMBER: | 19-Mj-94-slc CASE NAME: USA vy, Alex Jared Zwiefelhofer

 

PROCEEDING. _ Initial Appearance - Rule 5

 

 

 

 

 

APPEARANCES:
ASST. U.S. ATTY.; Dave Reinhard DEFENDANT ATTY: Peter Moyers
DEFENDANT PRESENT: Kk] YES C NO [1 EXCUSED BY COURT

Case will be presented to the grand jury in the Middle District of Florida on 9/11/2019

 

 

Identity, Probable Cause, and Detention Hearing to be waived by defendant if grand jury returns a true bill

 

 

Commitment to Another District to be issued if grand jury returns a true bill

 

 

Telephonic Status Conference set as a placeholder on 9/12/2019 at 9:00 AM

 

 

 

 

 

 

 

TOTAL COURT TIME: 7 Min.
